Citation Nr: 0710270	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-32 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for pulmonary disability 
due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
December 1960.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.


REMAND

The veteran is seeking service connection for pulmonary 
disability due to asbestos exposure.  In essence, this case 
turns on whether the veteran's COPD was caused by asbestos 
during active duty.  There are conflicting opinions of record 
with respect to this question.  A private treating physician, 
Dr. N. stated in August 2002 that the scarring in the 
veteran's lungs, "is very consistent with someone who has 
had asbestos exposure and we suspect that in view of his 
history of shipboard asbestos exposure while he was in the 
service that this may be at least part of the etiology of his 
pulmonary condition."  He further stated in an October 2003 
letter that that the veteran's pulmonary scarring is 
significant for asbestosis and it is his feeling that this is 
more likely than not due to exposure to asbestos in the past.  

In contrast, two physicians suggested that asbestos may not 
be the cause of the veteran's pulmonary disability.  In an 
August 2002 treatment record, Dr. A. noted that the CT scan 
showed linear areas of scar, but he stated that "it is 
possible that asbestos might induce such a pattern although 
the x-ray features are not typical."  In a July 2004 VA 
examination report, Dr. M. agreed with Dr. A by stating that 
"there is no proof that the veteran has asbestos lung 
disease.  He has never been biopsied.  It is necessary to 
have a biopsy proof of asbestos to make that diagnosis."  He 
further stated that "in absence of biopsy-proven asbestosis, 
it would be necessary in my opinion to demonstrate some of 
the more classical x-ray findings of asbestos exposure, which 
this veteran lacks.  It seems that it is less likely than not 
that this veteran's lung disease is due to asbestos, although 
it is possible that this is the case.  In the absence of 
better proof of asbestosis, it is not possible to state that 
this  veteran's chronic obstructive pulmonary disease is 
caused or aggravated by asbestosis without resorting to 
unfounded speculation."

In view of these various medical opinions, the Board has 
determined that the veteran should be afforded a new VA 
examination to reconcile the conflicting opinions and 
determine the etiology of his pulmonary disability.   

In addition, while this case is in remand status, the RO or 
the Appeals Management Center (AMC) should provide the 
veteran with notice concerning the disability-rating and 
effective-date elements of his claim in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
notice that he should submit any pertinent evidence in his 
possession.  

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), to include notice in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise, who has not 
previously examined the veteran, to 
determine the nature and etiology of all 
currently present pulmonary disorders.  
The claims folder must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.  

Based upon the examination results and 
the claims folder review, to include 
review of the opinions of Dr. N., Dr. A., 
and the July 2004 VA examiner, the 
examiner should provide an opinion with 
respect to each currently present 
pulmonary disorder as to whether there is 
a 50 percent or better probability that 
such disorder is etiologically related to 
the veteran's exposure to asbestos during 
his Naval service.  

The examiner should also provide the 
rationale for all opinions expressed.   

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the claim based on a de novo 
review of all pertinent evidence and in 
light of all applicable legal criteria.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the requisite 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).


